Citation Nr: 0934130	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent 
disabling for degenerative disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from August 21, 1974 to 
October 18, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

In February 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Veteran's last VA examination for his lumbar spine 
disability was two years ago, in September 2007.  During his 
more recent February 2009 hearing, he testified that his back 
disability has worsened since the September 2007 examination.  
In addition, the Veteran testified that his service-connected 
back disorder is productive of neurological deficit in his 
lower extremities which have caused him to fall.  
Accordingly, another examination is needed to ascertain the 
present severity of this disability.  See Olsen v. Principi, 
3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (where the Court determined the Board 
should have ordered a contemporaneous examination of the 
Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, also, Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App.  121 (1991).

The Veteran's February 2009 hearing testimony reflects that 
he is in receipt of benefits from the Social Security 
Administration (SSA).  Although he testified that he kept his 
back impairment separate from his Social Security claim, 
insofar as records from the Social Security Administration 
may be referable to his back disorder and in light of this 
remand, the Board finds that these records are potentially 
pertinent to his claim with VA and should be obtained for 
consideration in this appeal.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight in determining whether to award or deny VA disability 
compensation benefits).

The Veteran's February 2009 hearing testimony also reflects 
that he is in receipt of ongoing VA and private medical 
treatment for his lumbar spine disorder.  These additional 
records must be obtained before deciding his appeal.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA as well as non-VA, 
from whom he has received treatment for 
his back disorder since June 2003 (one 
year prior to the effective date of 
service connection and schedular ratings 
currently in effect.).  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  Obtain the Veteran's SSA records, 
including all medical records that formed 
the basis of any decision rendered.  The 
efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder for 
consideration.

3.  After obtaining the identified medical 
records, to the extent available, the 
Veteran should be afforded a VA 
examination with the appropriate 
specialist to determine the current level 
of disability due to his service-connected 
degenerative disc disease, lumbar spine.  
The claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should set 
forth all orthopedic and neurological 
symptomatology associated with the 
Veteran's service-connected back 
disability.

(A)  The neurology examination should 
identify all neurological manifestations 
and symptomatology and offer an opinion as 
to whether the Veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
lumbar spine disability.

(B)  The orthopedic examination should 
include range of motion testing of the 
thoracolumbar spine (expressed in 
degrees).  The examiner should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the lumbar or thoracic 
spine.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran likely 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  The 
examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

(C)  The examiner should render findings 
responsive to the criteria for rating 
intervertebral disc syndrome (IVDS) and 
specifically, comment as to the existence 
and frequency of any of the Veteran's 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should specifically indicate 
the frequency of such incapacitating 
episodes over the previous 12 month 
period.

The complete rationale for all opinions 
expressed must be provided in the 
examination report.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


